NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             JANDIN ANTHONY RAUL MUNOZ, Petitioner.

                         No. 1 CA-CR 22-0042 PRPC
                               FILED 7-26-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2016-137390-001
                 The Honorable Laura M. Reckart, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Jandin Anthony Raul Munoz, Kingman
Petitioner
                              STATE v. MUNOZ
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Brian Y. Furuya, Judge Jennifer B. Campbell, and Judge
Paul J. McMurdie delivered the following decision.


PER CURIAM:

¶1            Petitioner Jandin Anthony Raul Munoz seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is Munoz’s
fourth petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT

                                          2